DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray [U,S, Publication 2007/0252718] in view of Jansa et al. [U.S. Patent Publication 2019/0145462]

With regard to claim 1, Ray meets the limitations of:
a wear monitor pulley comprising a pulley comprising a curved shell, cylindrical body, and a throughbore through a center of the cylindrical body, and at least one wear monitor [a wear monitor, in the form of an RFID tag, placed in the interior curved surface of a roller, used for monitoring various stages of wear (paragraph 0038 as well as figure 6, items 72, 84 and 88)]
the at least one wear monitor being affixed to the pulley, a backing, or lagging, wherein the at least one wear monitor transmits a signal using electromagnetic fields when first affixed to the pulley, the backing, or lagging [a wear monitor, in the form of an RFID tag, placed in the interior surface of a roller, used for monitoring various stages of wear (paragraph 0038 and figure 6, item 72 and 88)]
However, Ray fails to disclose of the at least one wear monitor signal not being detected when the pulley has been worn or sustained damage.  In the field of monitoring systems, Jansa teaches:
the at least one wear monitor signal not being detected when the pulley has been worn or sustained damage [an RFID tag failing to transmit signals due to the severing of its antenna caused by a wear limit being exceeded (paragraphs 0104 and 0105)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray and Jansa et al. to create a monitoring system for a pulley where the RFID tag transmits a signal of varying degree that is representative of the pulley’s state of wear until it can transmit no more where it signifies the need to replace the pulley as it is completely worn wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

With regard to claim 2, please refer to the rejection for claim 1 as the citations meet the limitation of the present claim.

With regard to claim 3, please refer to the rejection for claim 1 as the citations meet the limitation of the present claim.

With regard to claim 4, Ray meets the limitation of:
at least one wear monitor is a passive wear monitor [an RFID tag used for monitoring wear being a passive RFID tag (paragraph 0023)]

With regard to claim 15, Ray meets the limitations of:
a method of monitoring the wear of a pulley, comprising affixing at least one wear monitor on a pulley and creating a wear monitor pulley, wherein the at least one wear monitor is affixed to a backing, lagging, or curved shell, wherein the wear monitor pulley comprises a pulley comprising a curved shell, cylindrical body, and a throughbore through a center of the cylindrical body [a wear monitor, in the form of an RFID tag, placed in the interior curved surface of a roller, used for monitoring various stages of wear (paragraph 0038 as well as figure 6, items 72, 84 and 88)]
associating information and data about the wear monitor pulley with the at least one wear monitor affixed to the at least one wear monitor pulley and transmitting a signal from the at least one wear monitor using electromagnetic fields from the at least one wear monitor to a wear monitor reader, wherein the signals comprise the associated information and data about the wear monitor pulley  [an RFID tag sending carrying signals as the pulley and RFID antennas wear where the wearing of all antennas prevent the RFID tag from sending any signals (paragraphs 0018, 0019, and 0020 as well as figure 1, items 16, 18, 20 and 22)]
reading the signal sent by the at least one wear monitor with the wear monitor reader and determining whether the at least one wear monitor has sent the signal [a controller reading received signals sent to it by an RFID tag to monitor the wear of a monitored component (paragraph 0025 and figure 3, items 16 and 49)
generating an alert [a wear indicator used [a wear indicator (figure 7, item 104 and total failure of the monitoring device and pulley denoting the lack of wireless signals being transmitted to the RFID transceiver and the need to replace the pulley (paragraphs 0026, 0027, and 0028)]
However, Ray fails to disclose of when the signal was not read by the wear monitor.  In the field of monitoring systems, Jansa teaches:
the signal was not read by the wear monitor [an RFID tag failing to transmit signals due to the severing of its antenna caused by a wear limit being exceeded (paragraphs 0107 and 0108)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray and Jansa et al. to create a monitoring system for a pulley where the RFID tag transmits a signal of varying degree that is representative of the pulley’s state of wear until it can transmit no more where it signifies the need to replace the pulley as it is completely worn wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

With regard to claim 16, Ray meets the limitation of:
affixing at least one wear monitor to the wear monitor pulley by cold welding [a wear monitor, in the form of an RFID tag, placed in the interior surface of a roller, used for monitoring various stages of wear (paragraph 0038 and figure 6, item 72 and 88)]

With regard to claim 17, please refer to the rejection for claim 15 as the citations meet the limitation of the present claim.

With regard to claim 18, please refer to the rejection for claim 15 as the citations meet the limitation of the present claim.

With regard to claim 20, please refer to the rejection for claim 15 as the citations meet the limitation of the present claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ray [U,S, Publication 2007/0252718] in view of Jansa et al. [U.S. Patent Publication 2019/0145462], and in further view of Heinrichs et al. [U.S. Patent Publication 2018/0304277]

With regard to claim 5, Ray meets the limitation of:
a wear monitor [a wear monitor, in the form of an RFID tag, placed in the interior surface of a roller, used for monitoring various stages of wear (paragraph 0038 and figure 6, item 72 and 88)]
However, the combination of Ray and Jansa et al. fails to disclose of a at least one wear monitor being an active wear monitor.  In the field of wireless monitoring systems, Heinrichs et al. teaches:
at least one wear monitor being an active wear monitor [an active RFID tag used to monitor the wear of a monitored device (paragraph 0047)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Jansa et al., and Heinrichs et al. to create a wireless monitoring system for a pulley where the pulley has an active RFID attached to it to provide information to a monitoring system regarding the wearing of a pulley from a far distance wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

Claims 6-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray [U,S, Publication 2007/0252718] in view of Jansa et al. [U.S. Patent Publication 2019/0145462], and in further view of Pulford et al. [U.S. Patent Publication 2019/0184763]

	With regard to claim 6, the combination of Ray and Jansa et al. fails to disclose of a lagging, wherein the lagging comprises a backing contacting the curved shell.  In the field of wireless monitoring systems, Pulford teaches:
the lagging comprises a backing contacting the curved shell [a tire mounted upon a wheel (paragraph 0028)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Jansa et al., and Pulford et al. to create a wireless monitoring system for a pulley where the pulley has a lagging placed upon the curved surface of said pulley in order to provide the pulley with friction to aid in the movement of a conveyor belt wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

	With regard to claim 7, the combination of Ray and Jansa et al. fails to disclose of the at least one wear monitor is affixed to the backing of the lagging.  In the field of wireless monitoring systems, Pulford teaches:
at least one wear monitor is affixed to the backing of the lagging [an RFID based wear sensor where the RFID chip and its antennas are on the outer surface of a tire which acts as a lagging for the wheel to which it is attached (figure 4 and paragraphs 0026 and 0027)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Jansa et al., and Pulford et al. to create a wireless monitoring system for a pulley where the pulley has a wear sensor placed on the outer surface a lagging in order to aid in the monitoring of wear for the lagging wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).
	With regard to claim 8, the combination of Ray and Jansa et al. fails to disclose of at least one wear monitor is embedded into the lagging.  In the field of wireless monitoring systems, Pulford teaches:
at least one wear monitor is embedded into the lagging [an RFID based wear sensor where the RFID chip and its antennas are on the outer surface of a tire which acts as a lagging for the wheel to which it is attached (figure 4 and paragraphs 0026 and 0027)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Jansa et al., and Pulford et al. to create a wireless monitoring system for a pulley where the pulley has a wear sensor placed on the outer surface a lagging in order to aid in the monitoring of wear for the lagging wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

	With regard to claim 9, Ray meets the limitation of:
a wear monitor pulley comprising a pulley comprising a curved shell, cylindrical body, and a throughbore through a center of the cylindrical body, and at least one wear monitor [a wear monitor, in the form of an RFID tag, placed in the interior surface of a roller, used for monitoring various stages of wear (paragraph 0038 and figure 6, item 72 and 88)]
the at least one wear monitor transmits a signal using electromagnetic fields [a wear monitor, in the form of an RFID tag, placed in the interior surface of a roller, used for monitoring various stages of wear (paragraph 0038 and figure 6, item 72 and 88)]
the at least one wear monitor signal is not detected when there is wearing or damage sustained [an RFID tag sending carrying signals as the pulley and RFID antennas wear where the wearing of all antennas prevent the RFID tag from sending any signals (paragraphs 0018, 0019, and 0020 as well as figure 1, items 16, 18, 20 and 22)]
However, the combination of Ray fails to disclose of the at least one wear monitor signal is not detected when there is wearing or damage sustained and at least one wear monitor being embedded in lagging, the at least one wear monitor transmits a signal using electromagnetic fields when first embedded in the lagging.  In the field of monitoring systems, Jansa teaches:
at least one wear monitor signal is not detected when there is wearing or damage sustained [an RFID tag failing to transmit signals due to the severing of its antenna caused by a wear limit being exceeded (paragraphs 0104 and 0105)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray and Jansa et al. to create a monitoring system for a pulley where the RFID tag transmits a signal of varying degree that is representative of the pulley’s state of wear until it can transmit no more where it signifies the need to replace the pulley as it is completely worn.  However, In the field of wireless monitoring systems, Pulford teaches:
one wear monitor being embedded in lagging, the at least one wear monitor transmits a signal using electromagnetic fields when first embedded in the lagging [an RFID based wear sensor where the RFID chip and its antennas are on the outer surface of a tire which acts as a lagging for the wheel to which it is attached where the electrical elements exhibit a change in electrical signals as a result of the wearing of the tire (figure 4 and paragraphs 0024, 0026, and 0027) where the RFID based wear sensor is an RFID chip and its antennas are on the outer surface of a tire which acts as a lagging for the wheel to which it is attached (figure 4 and paragraphs 0026 and 0027)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Jansa et al., and Pulford et al. to create a wireless monitoring system for a pulley where the pulley has a wear sensor placed on the outer surface a lagging in order to aid in the monitoring of wear for the lagging wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

	With regard to claim 10, please refer to the rejection for claim 9 as the citations meet the limitation of the present claim.
	With regard to claim 12, Ray meets the limitation of:
a crown point [a pulley having a curved exterior surface (figure 6, item 82)]

With regard to claim 13, Ray meets the limitation of:
the at least one wear monitor is a passive wear monitor [an RFID tag used for monitoring wear being a passive RFID tag (paragraph 0023)]

With regard to claim 19, Ray fails to disclose of the affixing is embedding at least one wear monitor into the lagging.  In the field of wireless monitoring systems, Pulford teaches:
the affixing is embedding at least one wear monitor into the lagging [an RFID based wear sensor where the RFID chip and its antennas are on the outer surface of a tire which acts as a lagging for the wheel to which it is attached (figure 4 and paragraphs 0026 and 0027)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray and Pulford et al. to create a wireless monitoring system for a pulley where the pulley has a wear sensor placed on the outer surface a lagging in order to aid in the monitoring of wear for the lagging wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ray [U,S, Publication 2007/0252718] in view of Jansa et al. [U.S. Patent Publication 2019/0145462]., and in further view of Pulford et al. [U.S. Patent Publication 2019/0184763] and Karstens [U.S. Patent Publication 2006/0273148].

With regard to claim 11, the combination of Ray and Pulford et al. fails to disclose of at least two wear monitors embedded into the lagging and positioned vertically within the lagging, wherein one wear monitor is stacked on top of another wear monitor with a layer of lagging material therebetween.  In the field of wireless monitoring systems, Karstens teaches:
at least two wear monitors embedded into the lagging and positioned vertically within the lagging, wherein one wear monitor is stacked on top of another wear monitor with a layer of lagging material therebetween [RFID sensors stacked atop one another where the wearing of the tire exposes the RFID tag beneath the RFID tag and tire material previously atop it (paragraph 0032 and figure 2a, items 210-213)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Pulford et al., and Karstens to create a wireless monitoring system for a pulley where the pulley has a plurality of wear sensors placed upon one another while embedded in a lagging in order to aid in the monitoring of degree of wear of the lagging wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ray [U,S, Publication 2007/0252718] in view of Jansa et al. [U.S. Patent Publication 2019/0145462], and in further view of  Pulford et al. [U.S. Patent Publication 2019/0184763] and Heinrichs et al. [U.S. Patent Publication 2018/0304277]

With regard to claim 14, Ray meets the limitation of:
a wear monitor [a wear monitor, in the form of an RFID tag, placed in the interior surface of a roller, used for monitoring various stages of wear (paragraph 0038 and figure 6, item 72 and 88)]
However, the combination of Ray, Jansa et al., and Pulford et al. fails to disclose of a at least one wear monitor being an active wear monitor.  In the field of wireless monitoring systems, Heinrichs et al. teaches:
at least one wear monitor being an active wear monitor [an active RFID tag used to monitor the wear of a monitored device (paragraph 0047)]
It would be obvious to one with ordinary skill in the art to combine the elements of Ray, Jansa et al., Pulford et al., and Heinrichs et al. to create a wireless monitoring system for a pulley where the pulley has an active RFID attached to it to provide information to a monitoring system regarding the wearing of a pulley from a far distance wherein the motivation to combine is to provide a system that continuously monitors a component for wear (Ray, paragraph 0003).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2006/0219528 to Aizawa et al. discloses a conveyor belt monitoring system.
U.S. Patent Publication 2006/0124214 to Bauchot et al. discloses the monitoring of the wearing of a surface’s layer thickness.
U.S. Patent Publication 2014/0336812 to Rathmann et al. discloses a system and method for monitoring the condition of a conveyor belt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689